Citation Nr: 9919060	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  95-24 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral leg 
disorder, described as residuals of a bilateral leg injury.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

Appellant had active duty from March 1979 to July 1979. 
Afterwards, he had several periods of inactive duty for 
training (INACTDUTRA) and active duty for training (ACDUTRA) 
with the Alabama Air National Guard (AARNG). This claim 
arises from a period of ACDUTRA in February 1985.  He was 
separated from the AARNG in January 1993.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Montgomery, Alabama Regional Office 
(hereinafter RO).  
 
In October 1998, the Board remanded this case to the RO for 
additional evidentiary development. By a February 1999 rating 
decision, the RO granted service connection for injuries 
sustained in a falling accident during ACDUTRA, as follows: 
residuals of a low back injury, awarded a 20 percent rating; 
residuals of a left foot, and a right foot injury, each 
awarded a 10 percent rating; and, a left and right hip 
injury, each rated as non-compensable. This action 
represented a complete grant of the aforementioned claims.  
As such, the issue of entitlement to service connection for a 
bilateral leg injury, secondary to the aforementioned fall is 
the only issue still in need of appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  AARNG medical records reveals that during a period of 
ACDUTRA in February 1985, the appellant fell from a telephone 
pole from a height of about 25 feet.  He was treated for 
bilateral heel, thigh, lower back, and pelvic pain.  X-rays 
were negative.

3.  There is no medical opinion, or other competent evidence 
of a link between any current bilateral leg disorder and the 
veteran's prior active duty service, to include the fall from 
a telephone pole during the period of ACDUTRA in February 
1985 or any continuing residuals since that time.  


CONCLUSION OF LAW

A chronic bilateral leg disorder was not incurred during 
active duty service or ACDUTRA service.  38 U.S.C.A. 
§§ 101(24), 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); that is, he has presented a claim that is 
plausible.  His evidentiary assertions are presumed credible 
for this determination.  Further, he has not alleged nor does 
the evidence show that any records of probative value, which 
could be associated with the claims folder and that have not 
already been sought, are available.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by § 
5107(a), has been satisfied.

The veteran contends, in essence, that he suffers from 
residuals of a bilateral leg injury incurred when he fell 
from a telephone pole while on ACDUTRA.  Specifically, it is 
noted that he fell from a height of about 25 feet in February 
1985.  After a review of the record, however, the Board finds 
that his contentions are not supported by the evidence, and 
thus his claim must fail.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999.  
Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 
1131.

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the appellant's AARNG medical records reveals 
that during a period of ACDUTRA in February 1985, he fell 
from a telephone pole from a height of about 25 feet, landing 
on the balls of his feet and falling backwards.  He was 
treated for complaints of bilateral heel, thigh, lower back, 
and pelvic pains. X-rays at that time were negative.  It is 
contended that the veteran currently has a bilateral leg 
disability as a result of continued residuals from this fall.

In a VA examination in June 1995, the appellant reported 
injuring his legs, feet, hips, and back in the fall from the 
telephone pole.  He reported pain and stiffness in the back, 
knees, and feet since that time.  Both knees were essentially 
equally symptomatic.  He has pain upon arising to walk from a 
seated position, and does better after he has been up for a 
while.  After prolonged weight bearing he will limp.  
Physical examination found no definite joint swelling.  His 
gait was noted initially to be slow and stiff, improving 
after he has been up and about.  There was 120 degrees of 
motion of the knees with no pain, redness, heat, swelling, 
tenderness, or instability noted.  He was able to squat and 
rise with audible popping from the knees.  Reflexes and 
sensation to the lower extremities was intact.  X-rays of the 
knees were unremarkable.  The diagnosis was residuals of 
lower extremities injury secondary to a fall.  

In a hearing at the RO in October 1996, the appellant 
testified that he was involved in a motor vehicle accident in 
1984, injuring his back.  He could not recall the extent of 
that injury, but it resolved without residual impairment.  
After the 1985 ACDUTRA accident he suffered leg, foot, hip, 
and back injuries, which continue to the present time.  In 
particular, his heels hurt "real bad."  At that time, he 
was given crutches, and pills for pain and put on light duty 
status for the remainder of ACDUTRA. 

The Board remanded the case to the RO in October 1998 for 
further development of the medical evidence.  

In a December 1998 VA Examination, the examiner reviewed the 
medical records noting the falling accident, and complaints 
of bilateral heel, back, and pelvic pains. Several x-rays 
taken at that time, showed no significant pathology. At the 
present time the appellant primarily complained of pain 
radiating into his hips and thighs.  He was easily fatigued 
in his legs, and his knees occasionally ached. The appellant 
walked slowly with a trace limp on the left. The examiner 
noted that x-rays from the June 1995 VA examination noted 
normal knees bilaterally. 

Examination of the knees was extremely difficult due to 
complaints of back and hip pain on all movement of the legs. 
The range of motion (ROM) of the knees was to 120 degrees, 
bilaterally.  No pain was noted in the knees on motion, but 
there was pain noted to be in his back and hip region. He 
could heel and toe walk with pain in his back and feet. He 
could squat and arise while holding on to a chair.  

The examiner noted the appellant's pain was primarily in the 
back, pelvic region, and feet. His complaints were consistent 
with the history of his fall from a telephone pole during 
ACDUTRA.  

Subsequently, in a February 1999 rating decision, the RO 
granted service connection for residuals of several injuries 
secondary to the fall, including back, bilateral hip, and 
foot injuries.  The instant claim for service connection for 
a bilateral leg injury was denied, and is the only issue 
remaining secondary to the telephone pole accident.

Other medical evidence of record includes: AARNG, VA, and 
private medical records which noted complaints and treatment 
for several musculoskeletal pains, including leg pains, as 
well as several unrelated disorders, and injuries suffered in 
a subsequent automobile accident.  However, none of the 
records contains findings of a leg disorder attributed to any 
injury during ACDUTRA.

It is noted that while the veteran has contended he had a 
bilateral leg injury due to the fall while on ACDUTRA, the 
records indicate that the injuries were actually sustained by 
his feet, hips, and back.  These injuries were acknowledged 
by the RO and service connection was granted.  The medical 
records do not support any current bilateral leg disability 
due to injuries from that accident.  

Even accepting that the veteran experienced symptoms of a 
bilateral leg injury in service, available competent evidence 
has failed to demonstrate continuity of symptoms sufficient 
to support the claim, or to connect the in-service symptoms 
with his current claimed disability.  The latest VA 
examination notes that while the appellant complained of 
pain, there was no pain in the knees during ROM testing, and 
the pain experienced was actually in his back and hip region.  

Thus, the objective evidence or records fails to satisfy the 
continuity of symptomatology required to support the claim 
for entitlement to service connection.  In the absence of 
competent, credible evidence of continuity of relevant 
symptomatology, service connection is not warranted for a 
bilateral leg disorder.  38 C.F.R. § 3.303.  

The Board is required to base its decision on the evidence of 
records. See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In 
this case the examiner in the 1998 VA examination opined that 
the appellant suffered from residuals of various injuries due 
to falling from a telephone pole during ACDUTRA, including 
back, foot, and hip injuries.  However, he did not suffer 
from any residuals of a bilateral leg injury due to the fall.  
His complaint of pain in his legs, was actually back and hip 
pains caused by motion, and acknowledged as service 
connected.  There is no other medical opinion offered which 
would associate any current bilateral leg disability to his 
period of ACDUTRA and the injury therein.

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's claimed chronic bilateral leg disorder was 
incurred in or aggravated by ACDUTRA.  Clearly, the 
preponderance of the evidence is against the claim.  Thus, 
the Board concludes that the veteran's claim for service 
connection for a bilateral leg disorder must be denied.



ORDER

Entitlement to service connection for a bilateral leg 
disorder, described as residuals of bilateral leg injuries is 
denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

 


